DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 9, and 11–22 is/are pending.
Claim(s) 2–8 and 10 is/are canceled.

Response to Amendment
Applicants have proposed adding new claims 23 and 24. Claim 23 recites the limitation "wherein the phosphoric acid-containing compound is Li3PO4;" and claim 24 recites the limitation "wherein the Li3PO4-Li4SiO4-based mixed glass is formed from a sputtering method." These limitations were not previously presented. Therefore, the proposed amendments raise new issues that would require further consideration and/or search.

Applicants have proposed adding new claims 23 and 24. Applicants have not proposed canceling a corresponding number of finally rejected claims. Therefore, the proposed amendments present additional claims without canceling a corresponding number of finally rejected claims.

Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive.
Applicants argue Chen reference make any mention to a "mixed glass" material or the claimed "Li3PO4-Li4SiO4-based mixed glass" (P5/¶7). Chen discloses the inorganic coating material can be made from one or more of Li3PO4 and Li4SiO4 ([0015], [0036]). Chen further discloses the inorganic coating material is formed by spray drying, chemical deposition, mechanical, hydrothermal, or chemical vapor deposition (e.g., [0041]). The instant specification describes that the covering portion can be formed by an atomic layer deposition method, a vacuum evaporation method, a chemical vapor deposition, a sol-gel method, an aerosol deposition method, or a spray coating method (e.g., [0050]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, Chen discloses a "Li3PO4-Li4SiO4-based mixed glass."
Applicants argue one skilled in the art would consider that the Chen "core- shell" structure is different from the negative electrode active material at least including a covering portion including the "Li3PO4-Li4SiO4-based mixed glass" (P6/¶1). Chen discloses the inorganic coating material can be made from one or more of Li3PO4 and Li4SiO4 ([0015], [0036]). Chen further discloses the inorganic coating material is formed by spray drying, chemical deposition, mechanical, hydrothermal, or chemical vapor deposition (e.g., [0041]). The instant specification describes that the covering portion can be formed by an atomic layer deposition method, a vacuum evaporation method, a chemical vapor deposition, a sol-gel method, an aerosol deposition method, or a spray coating method (e.g., [0050]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, one skilled in the art would consider that the Chen "core- shell" structure is not different from the negative electrode active material at least including a covering portion including the "Li3PO4-Li4SiO4-based mixed glass."
Applicants argue one skilled in the art would consider that the Chen "core- shell" structure is different from the negative electrode active material recited in claims 23 and 24 (P6/¶1). Claim 23 recites "wherein the phosphoric acid-containing compound is Li3PO4." Chen discloses a covering portion including Li3PO4 (FIG. 1, [0036]). Claim 24 recites "wherein the Li3PO4-Li4SiO4-based mixed glass is formed from a sputtering method." Claim 24 is directed to a negative active material. Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  The instant specification describes that the covering portion can be formed by an atomic layer deposition method, a vacuum evaporation method, a chemical vapor deposition, a sol-gel method, an aerosol deposition method, or a spray coating method (e.g., [0050]). Chen discloses the inorganic coating material can be made from one or more of Li3PO4 and Li4SiO4 ([0015], [0036]). Chen further discloses the inorganic coating material is formed by spray drying, chemical deposition, mechanical, hydrothermal, or chemical vapor deposition (e.g., [0041]). Therefore, one skilled in the art would consider that the Chen "core- shell" structure is not different from the negative electrode active material recited in claims 23 and 24.
Applicants argue Chen effectively teaches away from the claimed average thickness of the covering portion of 8 nm or less (P6/¶2). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Chen discloses the thickness of the inorganic coating material layer ranges can be as thin as 1 nm (e.g., [0036], [0046]). Therefore, Chen does not effectively teach away from the claimed average thickness of the covering portion of 8 nm or less.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725